Appeal from a judgment of the Supreme Court (Platkin, J.), entered June 10, 2011 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Health finding that petitioner had failed to establish an undue hardship for Medicaid eligibility purposes.
Judgment affirmed, upon the opinion of Justice Richard M. Platkin.
Mercure, J.E, Malone Jr., McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.